Citation Nr: 1828621	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  16-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to April 14, 2011 for the grant of service connection for schizophrenic reaction.

2.  Entitlement to an effective date prior to August 20, 2015 for the grant of a 100 percent rating for schizophrenic reaction.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

4.  Entitlement to an effective date prior to August 25, 2015 for the grant of eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A November 2014 Board decision granted service connection for schizophrenia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an earlier effective date for the grant of a 100 percent rating, entitlement to TDIU, and entitlement to an earlier effective date for the grant of DEA eligibility are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed a service connection claim for a psychiatric disability on September 16, 1964.  A December 1964 rating decision denied service connection for schizophrenic reaction.  A Notice of Disagreement was filed in January 1965, and a Statement of the Case was issued in January 1965.  In February 1965, the Veteran filed a timely Substantive Appeal, perfecting an appeal to the Board.  The appeal remained pending until a November 2014 Board decision granted service connection for schizaophrenia.


CONCLUSION OF LAW

The criteria for an effective date of September 16, 1964 for the grant of service connection for schizophrenic reaction are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier effective date for the grant of service connection for schizophrenic reaction

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for service connection benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. 
§ 3.400(b)(2)(i) (2017).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

Facts and Analysis

In this case, the Veteran filed a claim for service connection for a psychological disorder, received September 16, 1964.  August 1964 and November 1964 psychological examinations revealed severe psychological symptoms.  

A December 1964 letter addressed the Veteran's father, noted that the Veteran was mentally incompetent, and stated that the service connection claim for psychological disorder was denied.  A December 1964 rating decision, denying the service connection claim for schizophrenic reaction, noted that the Veteran had been "incompetent since November 1964."  In January 1965, the Veteran's father filed a Notice of Disagreement.  In January 1965, a Statement of the Case was addressed and sent to the Veteran.  In February 1965, the Veteran filed a timely Substantive Appeal.  In January 1965, the Veteran's father requested a VA 9 form in which to appeal.  In February 1965, the SOC was sent to the Veteran's father, stating that the SOC was sent in error to the Veteran.

The Board finds that the Veteran perfected an appeal to the Board in February 1965, which remained pending until it was adjudicated by the Board in November 2014.  The claims file contains no indication that the Veteran ever withdrew this appeal.  

It is unclear whether the AOJ followed proper procedure in deeming the Veteran incompetent and appointing his father as fiduciary.  Notwithstanding, VA law indicates that a Notice of Disagreement can be filed by a fidicuiary, and even if a fiduciary has been appointed for a claimant, an appeal filed by a claimant will be accepted.  38 C.F.R. § 20.301 (2017).

The Board notes that the November 2014 Board decision, which granted service connection for the psychiatric claim, states that "evidence received since the prior [December 1964] denial is new and material, sufficient to reopen the previously denied claim" under 38 C.F.R. § 3.156  (2014).  However, the Board did not include, as required, a written statement of the Board's findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record; and an order granting appropriate relief or denying relief.  38 U.S.C. § 7104 (2017).  The Board finds that the November 2014 Board decision did not make a finding of fact as to the finality of the December 1964 rating decision, or adjudicate the issue of whether the December 1964 rating decision was final.

The Board also notes the evidence of record indicates that the Veteran's schizophrenic reaction had onset in service or within one year of separation from service.  An August 1964 private psychiatric report notes that the Veteran's severe psychiatric condition seems to have had its onset while in military training.  An April 2014 private psychiatric evaluation also states that is it more likely than not that the Veteran developed psychosis within a year of discharge.

Therefore, the Board finds that an earlier effective date of September 16, 1964 for the grant of service connection for schizophrenic reaction is warranted.


ORDER

Entitlement to an effective date of September 16, 1964, for the grant of service connection for schizophrenic reaction is granted.


REMAND

Additional evidentiary development is required before adjudication of the remaining claims.

In light of the above earlier effective date grant, there remaining over four decades of time for which it is necessary to determine the severity of the Veteran's psychiatric disability.  Accordingly, efforts must be undertaken to associate relevant records with the claims file, to the fullest extent possible.  It is unclear if VA treatment records exist prior to 2001.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records pertaining to the Veteran's psychiatric disability, particularly from 1964 to 2001.  

If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2.  Obtain any outstanding relevant private treatment records identified by the Veteran or his representative from 1964 to the present.  

To that end, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC).  After they have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


